UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NAJHIM LUKE,

                                  Plaintiff,
                                                                   21-CV-5137 (RA)
                      -against-
                                                               ORDER OF SERVICE
 C.O. KHALID,

                                  Defendant.

RONNIE ABRAMS, United States District Judge:

       Plaintiff, currently detained in the North Infirmary Command on Rikers Island, brings

this pro se action under 42 U.S.C. § 1983, alleging that Defendant used excessive force against

him. By order dated June 15, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP).1

                                           DISCUSSION

A.     Service on Defendant

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Defendant Correction

Officer Khalid waive service of summons.

B.     Local Civil Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the



       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
date of this order, Defendant must serve responses to these standard discovery requests. In his

responses, Defendant must quote each request verbatim.2

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is further directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this order. The Court

requests that Correction Officer Khalid Cannon waive service of summons.

       Local Civil Rule 33.2 applies to this action.

SO ORDERED.

 Dated:    June 21, 2021
           New York, New York

                                                                RONNIE ABRAMS
                                                             United States District Judge




       2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Court’s Pro Se
Intake Unit.
                                                 2
